DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 12/17/2021.
Claims 1 – 7, 14 - 20 have been cancelled. Claims 8 – 13 are renumbered as 1 – 6 respectively.
Allowable Subject Matter
Claims 8 – 13 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claim 8, a method including the teaching of “identifying, by a processing system including a processor, a language-specific carrier data type based on language-specific carrier data from a first system, the language-specific carrier data type being one of a plurality of carrier data types; identifying, by the processing system, in a data model database, a language-agnostic concrete data type associated with the language-specific carrier data type, the language-agnostic concrete data type being one of a plurality of concrete data types; identifying, by the processing system, a symbol data type associated with the language- agnostic concrete data type, the symbol data type being one of a plurality of symbol data types; and converting, by the processing system, the language-specific carrier data to a second language-specific carrier data type based on the symbol data type, wherein the converting facilitates interoperability of software applications to improve delivery of computing services, wherein the converting is performed using a mapping table defining a plurality of relationships including a symbol relationship property shared by two or 
The dependent claims, being further limiting, definite and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161